Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 15, 2018

The Court of Appeals hereby passes the following order:

A19D0152. DANIEL ERIC COBBLE v. THE STATE.

      A jury found Daniel Eric Cobble guilty of two counts of felony obstruction,
and his convictions were affirmed on appeal. See Cobble v. State, 297 Ga. App. 423
(677 SE2d 439) (2009). In 2015, Cobble filed a petition for a writ of habeas corpus
as well as an emergency motion to grant habeas relief. On October 18, 2018, the
superior court entered an order dismissing the habeas petition and an order denying
emergency relief. Cobble filed this application for discretionary appeal from these
orders. The Supreme Court, however, has appellate jurisdiction over all cases
involving habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4). This
application is therefore TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/15/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.